DETAILED ACTION

Status of Claims
The following is a non-final, first office action in response to the communication filed 7/31/2019.  
Claims 1-19 are currently pending and have been examined.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Objections
Claim 4 is objected to because of the following informalities:  

Claim 4 recites “the hoizonal axis.”  This limitation should likely read “the horizontal axis.”

Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-19 are directed to a method (process) and a system (machine or manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1 and 15 recite the abstract limitations of facilitating comparison of gemstones having multiple attributes that characterize the gemstones [by]: receiving from a user a selection of a gemstone in a collection of the gemstones, wherein each gemstone in the collection is associated with a selling index indicating a probability of the gemstone being bought by a customer; for each of a predetermined set of the attributes, determining one or more comparable ranges; identifying alternate gemstones to recommend using the comparable ranges for the attributes and the selling indices of the gemstones; and displaying to the user the selected gemstone and one or more of the alternate gemstones for comparison.
These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting that the process is performed by one or more computing systems, nothing 
These limitations, as drafted, also recite a process that, under its broadest reasonable interpretation, represents a commercial or legal interaction (presenting alternatives based on a selection, which amounts to an advertising/marketing/sales activities/behaviors) and are therefore a method of organizing human activity. More specifically, other than reciting that the process is performed by one or more computing systems, nothing in the claim element precludes the aforementioned steps of receiving a selection…, determining ranges….,identifying alternate gemstones…, and displaying … from practically being performed by a human.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1 and 15 recite one or more computer systems. Claim 15 further characterizes the one or more computing systems as having one or more computer-readable storage mediums for storing computer-executable instructions and one or more processors for executing the computer-executable instructions.  The functions of the one or more computer systems include receiving data, processing the received data and displaying the result.
The functions of the one or more computing systems are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using one or more computing systems.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 

The limitations of claim 2 merely narrows the previously recited abstract idea limitations of claim 1 (i.e. defining the set of attributes). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
The limitations of claim 3 further recite the generation of a non-box grid for displaying one or more of the alternate gemstones for comparison. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting that the process is performed by one or more computing systems, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind (or by a human using pen and paper.) The mere recitation of a generic computer does not take the claim out of the mental process grouping.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

The limitations of claims 8-12 merely narrows the previously recited abstract idea limitations of claim 1 (i.e. further characterizing the selling index and the calculation thereof). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The limitations of claim 13 further recite a comparable range for an attribute is determined using a dynamic threshold that varies with a value of the attribute. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other than reciting that the process is performed by one or more computing systems, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind (or by a human using pen and paper). The mere recitation of a generic computer does not take the claim out of the mental process grouping.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The limitations of claim 14 merely narrows the previously recited abstract idea limitations of claim 1 (i.e. further considerations made when identifying the alternate gemstones). For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The limitations of claim 16 further recite the generation of a gemstone detail page. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, and therefore recite mental processes.  More specifically, other 
The limitations of claim 17 further recite elements of the gemstone detail page.  Of these elements options to play a 360-degree video…,  view an enlarged image…, view more details…, and add the gemstone to a shopping cart are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  For the reasons described above with respect to claim 15, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The limitations of claim 18 merely narrows the previously recited abstract idea limitations of claim 15 (i.e. further characterizing the gemstone detail page). For the reasons described above with respect to claim 16, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
The limitations of claim 19 further recite the generation of a non-box grid for displaying one or more of the alternate gemstones for comparison and generating a gemstone detail page that includes the selected gemstone and a gemstone with the highest selling index from each row of the nine-box grid. These limitations, as drafted, recite a process that, under its broadest reasonable interpretation, cover 


.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “the input attributes.” However, the preceding limitations recite “inputs one or more attributes.”  The disparity between the plurality of attributes versus the singular/plurality of attributes in the preceding claim language creates a logical inconsistency in the event that a single attribute is input, thus rendering the claim indefinite.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, 11-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Watkins et al. (U.S. Pub. No. 2014/0052563 A1).

Claims 1 and 15
With respect to claim 1, Watkins discloses a method performed by one or more computing systems for facilitating comparison of gemstones having multiple attributes that characterize the gemstones, the method comprising:  receiving from a user a selection of a gemstone in a collection of the gemstones (Watkins [0072] recommendation engine evaluates the customer's selection. As discussed above, the jewelry item may include any number of types, including loose gemstones, and finished pieces; [0304] receiving, via a processor at a jewelry interface, user-input data regarding: a selection of at least one jewelry item, in which the at least one jewelry item comprises a plurality of characteristics; an indication of a level of importance for at least one characteristic of a jewelry item, in which each level of importance corresponds to a co-efficient;), wherein each gemstone in the collection is associated with a selling index indicating a probability of the gemstone being bought by a customer (Watkins [0077] - [0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 100 also may use the computed percentile ranks to build an "ideal jewelry profile" for the user. The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventory; Watkins [0085] System 100 also accounts for other extrinsic weighting, such as giving more weight to jewelry item that popular or high sellers; Watkins [0304] Computing, via the processor based in part on the selection of the at least one jewelry item and the indication of the level of importance, an ideal profile; applying, via the processor, a matching algorithm to a plurality of jewelry items stored in an inventory); for each of a predetermined set of the attributes, determining one or more comparable ranges (Watkins [0074] In one embodiment, system 100 sorts the selected jewelry items by price and uses the highest priced item as an upper price limit when searching for the recommended jewelry items. In another embodiment, system 100 rounds to the nearest quantity of dollars, such as to the nearest $500. In the example shown in FIG. 4e, system 100 might search the inventory database for ; identifying alternate gemstones to recommend using the comparable ranges for the attributes and the selling indices of the gemstones (Watkins [0078] The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventory; Watkins [0080] In one embodiment, the ideal jewel profile is matched against a subset of the available inventory, in which the subset does not include any jewelry items that exceed the upper price limit nor any jewelry items that do not share a similar shape as the selected jewelry item; Watkins [0085] In other embodiments, system 100 also accounts for other extrinsic weighting, such as giving more weight to jewelry item that popular or high sellers; Watkins [0086] identifying one or more recommended jewelry items; Watkins [0304] identifying, via a processor based on the matching algorithm, at least one recommended jewelry item that most closely matches the ideal profile); and displaying to the user the selected gemstone and one or more of the alternate gemstones for comparison (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]).
With respect to claim 15, Watkins further discloses one or more computing systems for facilitating comparison of gemstones having multiple attributes that characterize the gemstones, the one or more computing systems comprising: one or more computer-readable storage mediums storing computer-executable instructions for controlling the one or more computing systems to: [perform the method of claim 1]; and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (Watkins FIGS 1-2 [0023]-[0031]; see also claim 1 above).

Claim 2
wherein the predetermined set of the attributes include a price, a weight, a cut, a color, and clarity (Watkins [0076] As shown in section 452, each selected jewelry item has one or more characteristics, each of which has an associated value. Where the jewelry item is a diamond, the characteristics may include: price, carat, cut, clarity, color, fluorescence, culet, symmetry and polish. Each of these characteristics have an unique set of values. For instance, the values for a cut of a diamond may range from good, very good and ideal cut. Likewise, the values for the color of a diamond may range from D-J colored).

Claim 8
Continuing from claim 1, Watkins further discloses wherein the selling index of a gemstone is computed using a predictive model based on historical customer interaction data (Watkins [0072] recommendation engine evaluates the customer's selection and then identifies one or more jewelry items from the inventory that closely match the customer's selection. As discussed above, the jewelry item may include any number of types, including loose gemstones, and finished pieces; Watkins [0077] - [0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 100 also may use the computed percentile ranks to build an "ideal jewelry profile" for the user; The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventor; Watkins [0085] In other embodiments, system 100 also accounts for other extrinsic weighting, such as giving more weight to jewelry item that popular or high sellers).

Claim 9
Continuing from claim 8, Watkins further discloses wherein the historical customer interaction data relate to one of more of gemstones viewed, gemstones bought, gemstones added to a shopping cart, and gemstones viewed by customers who bought a gemstone in a given time period (Watkins [0072] recommendation engine evaluates the customer's selection and then identifies one or more jewelry items from the inventory that closely match the customer's selection. As discussed 

Claim 11
Continuing from claim 1, Watkins further discloses providing a selling index calculator that inputs one or more of the attributes of a gemstone and outputs a probability that the gemstone will be bought by a customer (Watkins [0077] - [0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 100 also may use the computed percentile ranks to build an "ideal jewelry profile" for the user. The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventory; Watkins [0304] Computing, via the processor based in part on the selection of the at least one jewelry item and the indication of the level of importance, an ideal profile; applying, via the processor, a matching algorithm to a plurality of jewelry items stored in an inventory; identifying, via a processor based on the matching algorithm, at least one recommended jewelry item that most closely matches the ideal profile).

Claim 12
Continuing from claim 11, Watkins further discloses wherein the selling index calculator outputs selling indices of gemstones having attributes similar to the input attributes (Watkins [0077] - [0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 

Claim 13
Continuing from claim 1, Watkins further discloses wherein a comparable range for an attribute is determined using a dynamic threshold that varies with a value of the attribute (Watkins [0074] In one embodiment, system 100 sorts the selected jewelry items by price and uses the highest priced item as an upper price limit when searching for the recommended jewelry items. In another embodiment, system 100 rounds to the nearest quantity of dollars, such as to the nearest $500. In the example shown in FIG. 4e, system 100 might search the inventory database for diamonds that cost less than $4100; Watkins [0075] System 100 also may identify the shape(s) of stone that have been selected. System 100 may only search among stones sharing the same shape as the selected jewelry items. For example, all three of the stones selected in FIG. 4e are round shapes, and therefore, system 100 may only recommend round-shaped stones to the user).

Claim 16
Continuing from claim 15, Watkins further discloses wherein the computer- executable instructions further control the one or more computing systems to generate a gemstone detail page to display details of the selected gemstone and at least one of the alternate gemstones for comparison (Watkins [0070] In addition to comparing the jewelry items, system 100 also utilize a 
Examiner notes that this limitation is directed to printed matter with no functional relationship as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation carries no functional weight. See MPEP 211.05.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3-4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Haitani (U.S. Pub. No. 9,489,400 B1).

Claim 3
Continuing from claim 1, Watkins further discloses to display one or more of the alternate gemstones for comparison (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]).
While Watkins discloses a grid to display one or more of the alternate gemstones for comparison, it does not necessarily disclose a nine-box grid.
Haitani discloses generating a nine-box grid to display one or more alternate products for comparison (Haitani FIG. 6A-6B (54) col. 15, ll. 5-25 The initial configuration of the item configuration as illustrated in FIG. 6A includes a number of items grouped by orthogonal axes and/or presented in a grid. Benefits of two-dimensional filtering by item attributes include presenting quantitative aspects of items such as processing power, display size, and/or other desirable features on one axis simultaneously with another axis such as price. Thus, a user may quickly view desirable features in conjunction with corresponding price ranges. For example, in a two-dimensional presentation grid, a user may quickly ascertain that cameras above ten megapixels and under one hundred dollars are not available. As used herein, "two-dimensional" filtering refers to filtering based at least in part on two or more attribute types and not merely that two-dimensional images are being filtered or that more than one row of items is presented).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a nine-box grid for displaying products, as taught by Haitani, in the recommendation interface of Watkins, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to enable a user may quickly view desirable features in conjunction with corresponding price ranges (Haitani (54 col. 15, ll. 5-25)).

The limitations associated with the nine-box grid amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.

Claim 4
	Continuing from claim 3, Watkins discloses consideration of gemstone quality and gemstone price (Watkins [0076] As shown in section 452, each selected jewelry item has one or more characteristics, each of which has an associated value. Where the jewelry item is a diamond, the characteristics may include: price, carat, cut, clarity, color, fluorescence, culet, symmetry and polish. Each of these characteristics have an unique set of values. For instance, the values for a cut of a diamond may range from good, very good and ideal cut. Likewise, the values for the color of a diamond may range from D-J colored), but does not associate the considerations of quality and price in a nine-box grid; Watkins [0077]-[0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 100 also may use the computed percentile ranks to build an "ideal jewelry profile" for the user. The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for).
Haitani further discloses wherein the nine-box grid has a horizontal axis and a vertical axis, wherein the horizonal axis represents measures of [product] quality and the vertical axis represents [product] price ranges (Haitani FIG. 6A-6B (54) col. 15, ll. 5-25 The initial configuration of the item configuration as illustrated in FIG. 6A includes a number of items grouped by orthogonal axes and/or presented in a grid. Benefits of two-dimensional filtering by item attributes include presenting quantitative aspects of items such as processing power, display size, and/or other desirable features on one axis simultaneously with another axis such as price. Thus, a user may quickly view desirable features in conjunction with corresponding price ranges. For example, in a two-dimensional presentation grid, a 
There is nothing to suggest that the nine-box grid is critical or that changing the grid size would lead to unexpected results. See MPEP 2144.05(II).
The limitations associated with the nine-box grid amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.

Claim 19
Continuing from claim 15, Watkins further discloses wherein the computer- executable instructions further control the one or more computing systems to: generate one or more of the alternate gemstones for comparison (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]])); and generate a gemstone detail page that includes the selected gemstone and a gemstone with the highest selling index (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]); Watkins [0304] identifying, via a processor based on the matching algorithm, at least one recommended jewelry item that most closely matches the ideal profile; and transmitting an indication of the at least one recommended jewelry item to a remote device, in 
While Watkins discloses a grid that includes one or more alternative gemstones for comparison, it does not explicitly recite a nine-box grid.
Haitani further discloses generate a nine-box grid that includes a [product] from each row of the nine-box grid (Haitani (54) FIGS. 6A-B col. 15, ll. 5-25 The initial configuration of the item configuration as illustrated in FIG. 6A includes a number of items grouped by orthogonal axes and/or presented in a grid; Haitani (55) col. 15, ll. 25-45  Item blocks 630 may correspond to and/or represent the number of items presented at a particular intersection. For example, the blocks 630A may represent the number of items (here cameras) at the intersection of a price over $400 and between 10 and 13.9 megapixels. Blocks 630B may be greater than block 630A, which may represent that there are more items at the intersection corresponding to blocks 630B than the number of items at the intersection corresponding to blocks 630A; Haitani (56) col. 15, ll. 45-50  In some embodiments, item blocks 630 may correspond to item images, instead of representative images, such as blocks, dots, circles, or the like. The item image presented in a given item block, in some embodiments, may be a representative item selected from a group of items at or near the given intersection of attribute values).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a nine-box grid for displaying products, as taught by Haitani, in the recommendation interface of Watkins, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to enable a user may quickly view desirable features in conjunction with corresponding price ranges (Haitani (54) col. 15, ll. 5-25).
There is nothing to suggest that the nine-box grid is critical or that changing the grid size would lead to unexpected results. See MPEP 2144.05(II).
The limitations associated with the nine-box grid and the display of gemstones amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product .
.


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Haitani (U.S. Pub. No. 9,489,400 B1) and further in view of Bryson (U.S. Pub. No. 2013/0124361 A1).

Claim 5
Continuing from claim 3, Watkins discloses the selling index (Watkins [0078] The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventory; Watkins [0304] identifying, via a processor based on the matching algorithm, at least one recommended jewelry item that most closely matches the ideal profile; Watkins [0085] In other embodiments, system 100 also accounts for other extrinsic weighting, such as giving more weight to jewelry item that are popular or high sellers).
While Watkins discloses the selling index, it does not disclose the nine-box grid.
Haitani also further discloses wherein each box of the nine-box grid has criteria that specify ranges for each of the predetermined set of the attributes (Haitani (54) FIGS. 6A-B col. 15, ll. 5-25 The initial configuration of the item configuration as illustrated in FIG. 6A includes a number of items grouped by orthogonal axes and/or presented in a grid; Haitani (55) col. 15, ll. 25-45 The axes may correspond to one or more attributes and/or attribute types of the items. For example, vertical axis 610 may correspond to a price axis and/or the horizontal axis 620 may correspond to a selectable quantitative attribute. The vertical axis 610 and/or the horizontal axis 620 may include labels corresponding to the one or more attributes and/or attribute types of the items. As illustrated, the axes may be sorted in a numerical and/or other order).
The combination of Watkins and Haitani disclose the selling index and the nine-box grid, but does not explicitly disclose that the nine-box grid includes a range for the selling index.
a range for a selling index (Bryson [0173] Block 740 involves defining a predetermined range of values which would result in a match. For example, this may involve setting matching thresholds. In general, the matching threshold defines a predetermined range in which the matching value may fall. Matching thresholds are defined as percentile scores globally or on separately for each account profile. Products belonging to a percentile above the threshold will be recommended. For example, if the threshold percentile is set to 85%, then only products with scores in the top 15% will be recommended. If however a particular account profile has a large product recommendation set in the top 15%, then the percentile can be modified to only recommend the products with scores in the top 5%).
One of ordinary skill in the art would have recognized that applying the known technique of Bryson to product identification process of Watkins and Haitani would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bryson to the teaching of Watkins and Haitani would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate multiple considerations in the identification and display of product alternates. Further, applying a range to the selling index of Watkins and Haitani would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more effective generation of recommendations.
There is nothing to suggest that the nine-box grid is critical or that changing the grid size would lead to unexpected results. See MPEP 2144.05(II).
The limitations associated with the nine-box grid amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.

Claim 6
Continuing from claim 5, Walker discloses a descriptive label that describes gemstones (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in 
Haitani further discloses wherein each box of the nine-box grid is associated with a descriptive label that describes [products] that satisfy the criteria of the box (Haitani (54) FIGS. 6A-B col. 15, ll. 5-25 The initial configuration of the item configuration as illustrated in FIG. 6A includes a number of items grouped by orthogonal axes and/or presented in a grid; Haitani (55) col. 15, ll. 25-45 The axes may correspond to one or more attributes and/or attribute types of the items. For example, vertical axis 610 may correspond to a price axis and/or the horizontal axis 620 may correspond to a selectable quantitative attribute. The vertical axis 610 and/or the horizontal axis 620 may include labels corresponding to the one or more attributes and/or attribute types of the items. As illustrated, the axes may be sorted in a numerical and/or other order).
There is nothing to suggest that the nine-box grid is critical or that changing the grid size would lead to unexpected results. See MPEP 2144.05(II).
The limitations associated with the nine-box grid amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.

Claim 7
Continuing from claim 5, Watkins further discloses when multiple gemstones satisfy the criteria, selecting a gemstone with the highest selling index to be displayed (Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]); Watkins [0304] identifying, via a processor based on the matching algorithm, at least one recommended jewelry item that most closely matches the ideal profile; and transmitting an indication of the at least one recommended jewelry item to a remote device, in which the .
However, Watkins does not disclose that the gemstones are presented relative to a criteria of a box.
Haitani further discloses when multiple [products] satisfy the criteria of a box, selecting a [product] to be displayed in that box (Haitani (55) col. 15, ll. 25-45  Item blocks 630 may correspond to and/or represent the number of items presented at a particular intersection. For example, the blocks 630A may represent the number of items (here cameras) at the intersection of a price over $400 and between 10 and 13.9 megapixels. Blocks 630B may be greater than block 630A, which may represent that there are more items at the intersection corresponding to blocks 630B than the number of items at the intersection corresponding to blocks 630A; Haitani (56) col. 15, ll. 45-50   In some embodiments, item blocks 630 may correspond to item images, instead of representative images, such as blocks, dots, circles, or the like. The item image presented in a given item block, in some embodiments, may be a representative item selected from a group of items at or near the given intersection of attribute values).
There is nothing to suggest that the nine-box grid is critical or that changing the grid size would lead to unexpected results. See MPEP 2144.05(II).
The limitations associated with the nine-box grid amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Pinto (U.S. Pub. No. 2005/0234753 A1).

Claim 10
a number of classification models (Watkins [0077] - [0078] System 100 may calculate an overall percentile rank for each selected jewelry item, in which this overall percentile rank is based on each individual percentile rank of its characteristics. System 100 also may use the computed percentile ranks to build an "ideal jewelry profile" for the user; Watkins [0082] Referring back to FIG. 4e, system 100 may solicit additional preference choices from the user via sliders 452-458. A user can slide each of sliders 502-508 to indicate a level of interest in each of the listed characteristics. The level of interests may range between "Very Important" to "Not Important." For example, a user who cares a lot about the size of a diamond may move slider 452 all the way to the right ("Very Important"). This same user may not care about the color of the diamond, and as such, she may move slider 458 all the way to the left ("Not Important"); Watkins [0083] In one embodiment, each level of interest may be associated with a co-efficient, which is used to computed a weighted value for each of the listed characteristics. In one example, recommendation window 450 assigns the following values to the levels of interest: very important=5, somewhat important=4, equally important=3, somewhat not important=2 and not important=1. If the user indicates that carat is "very important", the co-efficient of 5 may be applied).
While Watkins discloses multiple prediction models, it does not necessarily disclose that the single predictive model is selected based on results of cross-validation of the classification models.
Pinto discloses wherein the predictive model is selected from a number of classification models based on results of cross-validation of the classification models (Pinto   [0100] The model generation platform employs validation and cross-validation and other measures to validate the model selection process that will yield superior target classification performance).
One of ordinary skill in the art would have recognized that applying the known technique of Pinto to Watkins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pinto to the teaching of Watkins would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate different models in the identification of products. Further, applying cross-validation of models to the application of models in Watkins would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in improved model robustness (Pinto [0006]). 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Vadon (U.S. Pub. No. 2009/0299877 A1).

Claim 14
Continuing from claim 1, Watkins further discloses wherein [availability] of the gemstones are taken into account when identifying the alternate gemstones (Watkins [0078] The ideal jewelry profile represents the jewelry item that most closely matches what the customer is looking for. System 100 then attempts to match this ideal jewelry profile against the available inventory; Watkins [0080] In one embodiment, the ideal jewel profile is matched against a subset of the available inventory, in which the subset does not include any jewelry items that exceed the upper price limit nor any jewelry items that do not share a similar shape as the selected jewelry item).
While Watkins discloses considering availability into account when identifying gemstones, it does not recite considering delivery dates.
Vadon discloses wherein delivery dates of the gemstones are taken into account (Vadon [0047] the constraints can include: price, shape, cut grade (cut), color grade (color), clarity grade (clarity), carat weight (carat), depth percent, table percent, crown angle percent, crown height percent, pavilion angle, pavilion depth, star length, lower half percent, length, width, height, length/width ratio, finish, polish, symmetry, fluorescence, girdle description, girdle quality, min girdle size, max girdle size, girdle facet, culet, certificate lab(s), certificate id, comments from certificate, certification type, other comments, existence of scanned certificate, availability set or loose, arrival date set or loose, ship date set or loose, time listed on site, crown, pavilion, compatibility with jewelry for mounting purposes, branding information, consumer or other favorites, consumer or other ranking, consumer or other rating, popularity of consumers, visibility of hearts and arrows, existence of or contents of inscription, location of inclusions or flaws, ability to reflect light, and ratios or relationships of any of the attributes).
One of ordinary skill in the art would have recognized that applying the known technique of Vadon to Watkins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Vadon to the teaching of Watkins would have yielded predictable .



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Balakrishnan et al. (U.S. Pub. No. 2012/0047146 A1).

Claim 17
Continuing from claim 16, Watkins further discloses wherein for each gemstone, the gemstone detail page includes options that allow the user to view more details of the gemstone, and add the gemstone to a [list] (Watkins Fig. 4e [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]).
However, Watkins does not disclose each of the recited functions associated with the detail page.
Balakrishnan discloses wherein for each [product], the [product] detail page includes options that allow the user to play a video of the [product], view more details of the [product], and add the [product] to a shopping cart (Balakrishnan FIG. 5 [0048] In one embodiment, the graphical user interface 500 may provide that when the user has selected two or more products and invokes the product comparison facility, a new page in the same session will be displayed that allows the user to perform certain functions. Some functionality may include: scrolling down the page to view product extended attribute while keeping the product name in the header areas, expanding and collapsing item attributes organized in a "General" section, and expanding and collapsing product extended attributes organized by product extended attribute groups. Additional functionality may include: specifying a product and a product quantity that can be added to the shopping cart, hiding and showing product comparison columns, and performing product scoring for the most desired feature by product. Furthermore, the user interface 500 may provide the features of selecting products to add to the shopping cart and navigate the 
One of ordinary skill in the art would have recognized that applying the known technique of Balakrishnan to the interface of Watkins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Balakrishnan to the teaching of Watkins would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate different graphical elements into an interface. Further, applying functional options to the interface of Watkins would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in an improved graphical user interface for product comparison.
Watkins further discloses that a video may be a 360-degree video of the gemstone and that additional selectable options may allow a user to view an enlarged image of the gemstone (Watkins [0089] In the example shown in FIG. 5a, window 500 provides a detailed view of a diamond. Window 500 features video 502 which provides a detailed, 360-degree view of the actual diamond. The user may pause this video at any point and zoom into a specific area in order to study a potential flaw or inclusion. In one embodiment, the user clicks on a "zoom" button to generate a magnified image of the jewelry item. The magnified image may be similar to that being viewed under a high-powered digital microscope or a loupe).
One of ordinary skill in the art would have recognized that applying the known technique of Watkins to the interface of Watkins and Balakrishnan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Watkins to the teaching of Watkins and Balakrishnan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate different graphical elements into a comparative user interface. Further, applying functional options to the interface of Watkins would have been recognized by one of ordinary skill in the art as resulting in an improved system that would result in an improved graphical user interface for product comparison.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (U.S. Pub. No. 2014/0052563 A1) in view of Laufer et al. (U.S. Patent No. 8,326,700 B1) FIG. 5.

Claim 18
Continuing from claim 16, Watson further discloses wherein the gemstone detail page includes an attribute of a gemstone to indicate how that gemstone compares to the selected gemstone (Watkins [0070] In addition to comparing the jewelry items, system 100 also utilize a recommendation engine to recommend additional jewelry items to the user. As shown in FIG. 4d, the user also may select one or more jewelry items by click its corresponding box 442. The user then selects on compare button 444, which opens recommendation window 450, as shown in FIG. 4e; Watkins [0072] In one embodiment, recommendation engine evaluates the customer's selection and then identifies one or more jewelry items from the inventory that closely match the customer's selection; Watkins [0086] Referring back to FIG. 4e, system 100 may list one or more recommended jewelry items in recommendation box 462. In another embodiment, the recommended jewel items are listed below section 460 [see also Watkins [0070]]).
Watson discloses a detail page indicating attributes of selected gemstones and recommended gemstones, which strongly suggests a “visual cue next to an attribute.”
Laufer more clearly discloses a visual cue next to an attribute of a product to indicate how that product compares to the selected product (Laufer, FIG. 5 (47) col. 7, ll. 10-20 As shown, the GUI 500 includes a pane for displaying information associated with a first item 502. The first item may include an item selected to be viewed by a user, searched for by the user, etc. Additionally, the information associated with a first item 502 may include a description of the first item, an image of the first item, a price of the first item, a link to other pricing options (e.g. payment plans, etc.) associated with the first item, etc.; Laufer (48) col. 7, ll. 20-25 The pane may also include a tab or section 504 for comparing the first item with other items. With respect to the present embodiment, the other items include any items that each share at least one aspect with the first item. As an option, upon selection of the tab 504, information comparing the first item with each of the other items 506 may automatically be displayed; Laufer (49) col. 7, ll. 25-40 In one embodiment, the information comparing the first item with each of the other items 506 
One of ordinary skill in the art would have recognized that applying the known technique of Laufer to Watkins would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Laufer to the teaching of Watkins would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate information into a comparison interface. Further, applying visual cues associated with attributes displayed in Watkins would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for automatic display of information comparing items (Laufer (8) col. 1, ll. 45-55).
The limitations associated with the displayed gemstone information amounts to printed matter with no functional relationship, as the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  Where the printed matter and product do not depend upon each other, no functional relationship exists.  Subsequently, this limitation amounts to non-functional descriptive material carries no functional weight. See MPEP 211.05.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
윤진호 (KR 2011/0123006) disclosing translation of a graphical representation of product icons to a two dimensional matrix.
Pinckney et al. (U.S. Pub. No. 2013/0124449 A1) – recommendations in a computing advice facility 
Biscoe (U.S. Pub. No. 2016/0155254 A1), disclosing gemstone search and interface elements.
Malinowski et al. (U.S. Pub. No. 2014/0372414 A1), disclosing an axis with different variables for comparison
Van Winkle et al. (U.S. Pub. No. 2019/0205938 A1), disclosing the identification of similar products based on common variables.
Swan et al. (U.S. Pub. No. 2009/0327163 1), disclosing identification of similar vehicles based on various attributes. 
Yatsuda et al. (U.S. Pub. No. 2014/0344115 A1), disclosing the graphing of vehicles icons on two attribute axes.
Ikuta et al. (U.S. Patent No. 10,802,691), disclosing the graphing of clothing icons on two attribute axes (fig. 21).
Ahmed (U.S. Pub. No. 2016/0027087 A1), disclosing a recommendation management system that employs a set of filters ([0039]).
Anderson et al. (U.S. Patent No. 10,115146 B1), disclosing a similarity threshold for determining a set of similar items.
Fox et al. (U.S. Pub. No. 2020/0380540 A1), disclosing model cross-validation in the prediction of a product purchase.
Eder (U.S. Pub. No. 2012/0066217 A1), disclosing a cross validation algorithm is used for model selection.
Chang (U.S. Pub. No. 2008/0082479 A1) disclosing heard-to-head comparison of products including display of various retrieved attributes (FIG 2 [0017]).
Basak et al. (U.S. Pub. No. 2003/0208399 A1), disclosing a matching function, associated with a threshold, for retrieving similar products (Basak [0013]).
Rose et al. (U.S. Pub. No. 2017/0287044 A1), disclosing calculation and presentation of a percent match between a product and an interest profile (Rose [0102]).
Martijn Kagie, Michiel van Wezel, Patrick J.F. Groenen (“A graphical shopping interface based on product attributes,” Decision Support Systems), disclosing an evaluation of graphical shopping interfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.